Citation Nr: 1809685	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for a back disability, claimed as arthritis or back spasms, has been received. 

2.  Entitlement to service connection for a back disability, claimed as arthritis or back spasms.

3.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for a left leg disability, claimed as leg weakness, has been received.

4.  Entitlement to service connection for a left leg disability, claimed as leg weakness.

5.  Entitlement to service connection for a right leg disability, claimed as leg weakness.

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1972 and had an additional 10 months and 21 days of service prior to May 19, 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The RO did not characterize the back and left leg issues on appeal as claims to reopen and did not address the earlier final decisions, which adjudicated the issues of entitlement to service connection for arthritis of the back and left knee.  While the Veteran claimed entitlement to service connection for back spasms and leg weakness, the Board has recharacterized the Veteran's claims more broadly as indicated on the title page.  As the Board is reopening both of these claims, there is no prejudice to the Veteran.  

The issues of entitlement to service connection for sleep apnea, hydrocele, to include due to exposure to herbicides, residuals of removal of lipoma (fatty tissue), to include due to exposure to herbicides, and skin discoloration of the legs and back, were denied in a May 2016 statement of the case (SOC).  The Veteran submitted a substantive appeal in May 2016.  However, the RO has not certified these issues to the Board and the Veteran has not been notified that these issues are before the Board.  As these issues are not yet certified before the Board, they will not be discussed in this decision.

The issue of entitlement to service connection for a back disability, a left leg disability, and a right leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2003 decision, the Board denied the Veteran's claim of entitlement to service connection for arthritis of the left knee because the Veteran did not have arthritis of the left knee.  

2.  In a February 2009 decision, the RO denied the Veteran's claim to reopen a claim for entitlement to service connection for arthritis of the back because the evidence was not new and material.  The Veteran was notified of the adverse determination, and he did not appeal the determination.

2.  Evidence received since the October 2003 Board decision and the February 2009 RO decision is new and material and raises a reasonable possibility of substantiating the Veteran's claims.  

3.  In a November 2016 letter, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review the issue of entitlement to a rating in excess of 50 percent for PTSD. 



CONCLUSIONS OF LAW

1.  The October 2003 Board decision denying entitlement to service connection for arthritis of the left knee is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Since the October 2003 Board decision, new and material evidence to reopen the claim for entitlement to service connection for a left leg disability has been received and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 20.1105 (2017).

3.  The February 2009 rating decision denying entitlement to service connection for arthritis of the back is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

4.  Since the February 2009 rating decision, new and material evidence to reopen the claim for entitlement to service connection for a back disability has been received, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 20.1105 (2017).

5.  The criteria for withdrawal by the Veteran of his claim for entitlement to a rating in excess of 50 percent for PTSD, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision below represents a complete grant of the benefits sought on appeal, namely the reopening of previously denied claims entitlement to service connection, the withdrawal of the Veteran's claim for an increased rating for PTSD, and remanding the resulting service connection claims, discussion of the Duties to Notify and Assist is not required.

II.  New and Material Evidence

A finally adjudicated claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 

Newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

For the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the Board's previous final denial in October 2003 and the final February 2009 rating decision, the Veteran submitted evidence in a March 2014 letter that described his in-service injuries and his post service treatment.  In this letter, he indicates that he was told that his in-service injuries would cause later arthritis.  Further, the Veteran has undergone VA examinations of his back and legs.  For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 513.  Because the evidence the Veteran submitted relates to a potential nexus between a current disability and the Veteran's service, the Board concludes that this newly received evidence is not cumulative of the record at the time of the October 2003 and September 2005 Board decisions with respect to the issues of entitlement to service connection for a left leg disability and a back disability, and it raises a reasonable possibility of substantiating the Veteran's claims.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the October 2003 Board decision and the February 2009 rating decision constitutes new and material evidence and the claims must be reopened.  38 C.F.R. § 3.156.

III.  Withdrawn Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Prior to the Board promulgating a decision in this matter, the Veteran's representative submitted a statement expressing a desire to withdraw from appellate consideration the issues of entitlement to a rating in excess of 50 percent for PTSD.  With this letter was a signed statement from the Veteran expressing the desire to withdraw this claim.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the issue of entitlement to a rating in excess of 50 percent for PTSD.  Accordingly, the Board does not have jurisdiction to review this issue and the claim is therefore dismissed.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left leg disability, and the claim is reopened; to this extent only is the appeal granted.

The appeal of the issue of entitlement to a rating in excess of 50 percent for PTSD is dismissed.  


REMAND

The Veteran claims entitlement to service connection for a back disability, a right leg disability, and a left leg disability.  VA examinations were performed in October 2012.  

The VA examiner noted that the Veteran has back spasms that come and go.  The VA examiner acknowledged that the Veteran was treated for a back injury in-service, but then concluded that, given the nature of the Veteran's complaints and the fact that findings are related to muscle spasms and not a true injury, it is less likely as not that the Veteran's current complaints are related to his in-service treatment.  However, the VA examiner failed to explain why muscle spasms do not constitute a "true injury," or why the nature of the Veteran's current complaints makes it less likely they are related to his in-service injury.  Further, the VA examiner failed to address the Veteran's claim in his July 2013 notice of disagreement that shrapnel in his body could cause nerve damage if taken out.  The Veteran also alleged that he has pain in his back that is unexplained to this day.  

As for the Veteran's claim of leg weakness, the VA examiner noted that the Veteran did have treatment for knee pain in-service.  However, because the Veteran reported that his knees were fine until a recent fall, the VA examiner opined that his current knee pain is related to his recent fall and not his military service.  This opinion fails to address the Veteran's contentions that he suffers from weakness in his legs and that weakness in one leg has caused disability in the other leg.  Further, the October 2012 VA examination did not include X-ray imaging to determine if the Veteran has arthritis despite his assertions that he has been told he will develop arthritis.  Based on these inadequacies, new VA examinations are warranted. 

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed back disability.  Any and all studies, tests, and evaluations that are deemed necessary by the VA examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examiner should:

(a) Identify any currently diagnosed back disability;

(b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed back disability originated during, or is etiologically related to, active duty service.  The VA examiner should specifically address the evidence of the Veteran's in-service back treatment, his current muscle spasms, and his report of shrapnel still in his back.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed bilateral leg disability.  Any and all studies, tests, and evaluations that are deemed necessary by the VA examiner should be performed, and X-rays should be provided.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records, including review of the STRs and the Veteran's assertions that his leg weakness comes from his in-serve injuries.  The examiner should then:

(a)  Provide a specific diagnosis for any current leg disability, to include whether arthritis is diagnosed (after review of current X-rays).

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed leg disability originated during, or is etiologically related to, active duty service.    

(c)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any current leg disability was caused or aggravated by the Veteran's service-connected disabilities.  The VA examiner should specifically address the Veteran's contentions raised in the March 2014 substantive appeal that injuries to one leg have caused him to compensate with the other leg.

By aggravation, the Board means any increase in the severity of the disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


